DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email communications with Peter deVore on 05/20/2021.

The application has been amended as follows:
11. (Currently Amended) The braking control device of Claim 6, wherein the second fluid pressure unit is provided between the first fluid pressure unit and the wheel cylinder and is configured to perform vehicle stability control.
12. (Currently Amended) The braking control device of Claim 7, wherein the second fluid pressure unit is provided between the first fluid pressure unit and the wheel cylinder and is configured to perform vehicle stability control.

Prosecution History
Claims 1-10 of US application 16/318,816 filed 1/18/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/16/21. Claims 1-5 and 8-10 were canceled. Claims 6-7 were amended. Claims 11-12 were newly added. Claims 6-7 and 11-12 are presently pending and presented for examination.

Reasons for Allowance
Claims 6-7 and 11-12 are allowed over the prior art of record. The closest prior art of record is Nakaoka et al. (WO 2014184840 A1) in view of Knechtges (US 20150344012 A1), hereinafter referred to as Nakaoka and Knechtges, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claim 6-7, Nakaoka discloses A braking control device for a vehicle that regulates a brake fluid pressure of a wheel cylinder (See at least Fig. 2 in Nakaoka: Nakaoka discloses a brake system configured to utilize a plurality of wheel cylinders 52 which are operated with the hydraulic pressure of supplied hydraulic fluid to brake the vehicle [See at least Nakaoka, 0048]) according to an operation of a braking operation member of the vehicle (Nakaoka discloses that the amount of a brake operation may be any physical quantity which changes according to a brake operation by a driver, and can be detected and acquired by detecting the stroke of a brake pedal [See at least Nakaoka, 0010]. Also see at least Fig. 2 in Nakaoka: Nakaoka further discloses that brake pedal 30 may be the particular member used [See at least Nakaoka, 0046]) to produce a brake force at a wheel (See at least Fig. 2 in Nakaoka: Nakaoka discloses that each wheel cylinder 52 is operated with the hydraulic pressure of the supplied hydraulic fluid, pushes a brake pad (friction member) against a brake disc rotor 51 rotating along with a wheel W, and generates braking force at the wheel W [See at least Nakaoka, 0048]), the braking control device for the vehicle comprising: 
an operational displacement sensor that detects an operational displacement sensor value indicative of operational displacement of the braking operation member (See at least Fig. 6 in Nakaoka: Nakaoka discloses that stroke sensor 124 outputs a first output signal from a first sensor element to first ECU120 and a second output signal from a second sensor element to a second ECU220 [See at least Nakaoka, 0122]); 
a first fluid pressure unit that reads the operational displacement sensor value as a first displacement processing value via a first displacement signal line and regulates the brake fluid pressure based on the first displacement processing value (See at least Fig. 6 in Nakaoka: Nakaoka discloses that stroke sensor 124 outputs a first output signal from a first sensor element to first ECU120 [See at least Nakaoka, 0122]); 
a communication bus that transmits signals between the first fluid pressure unit and [a] second fluid pressure unit (Nakaoka discloses that the first ECU120 and the second ECU220 can acquire two detection values of the stroke sensor 124 by communicating mutually using a CAN communication system and the first ECU120 (or the second ECU220) can perform a failure judgment of the stroke sensor 124 by comparing the two detection values [See at least Nakaoka, 0126]); and 
a determining means that determines suitability of the first displacement processing value based on the first displacement processing value and the second displacement processing value (See at least [Nakaoka, 0126]); wherein 
the first fluid pressure unit 
   regulates the brake fluid pressure based on the first displacement processing value when the determining means determines that the first displacement processing value is in a suitable state (See at least Fig. 2 in Nakaoka: Nakaoka discloses that under normal operating conditions, when no elements are malfunctioning, the first ECU120 will perform braking of the vehicle [See at least Nakaoka, 0067-0069]), and 
regulates the brake fluid pressure based on the second displacement processing value when the determining means determines that the first displacement processing value is in a non-suitable state (Nakaoka discloses that, in the event of either ECU detecting a failure of stroke sensor 124 by comparing the two detection values exchange between the two ECUs via CAN, the first ECU120 may determine that it has erroneous sensor, resulting in the braking of the vehicle being performed by the other ECU220 instead [See at least Nakaoka, 0126 and 0119]).
Furthermore, Knechtges teaches a braking control device wherein the first fluid pressure unit includes an operation force sensor that detects an operation force of the braking operation member (See at least Fig. 3 in Knechtges: Knechtges teaches that, at steps 302 and 304, a brake force sensor may be used to determine vehicle deceleration and an actuating force [See at least Knechtges, 0044]);
reads the operation force as a first force processing value (See at least Fig. 3 in Knechtges: Knechtges teaches that, at steps 302 and 304, a brake force sensor may be used to determine vehicle deceleration and an actuating force, meaning that the brake force may be regarded as applicant’s “first force processing value” [See at least Knechtges, 0044]);
regulates the brake fluid pressure based on the first displacement processing value and the first force processing value when the determining means determines that the first displacement processing value is in a suitable state (See at least Fig. 3 in Knechtges: Knechtges teaches that whether or not the displacement sensor is in a state of failure at step 304, the actuating force estimation may be used to control the braking actuator and achieve the required brake force boost at step 308 [See at least Knechtges, 0044-0050]), and 
regulates the brake fluid pressure based only on the first force processing value when the determining means determines that the first displacement processing value is in a non-suitable state (See at least Fig. 3 in Knechtges: Knechtges teaches that the actuating force estimation, which may be based on a force sensor measurement, may still be used to provide a required brake force boost even when a displacement sensor is malfunctioning [See at least Knechtges, 0044]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests a second fluid pressure unit that reads the operational displacement sensor value [the same sensor value/signal as before that was read by the first fluid pressure unit] as a second displacement processing value via a second displacement signal line and regulates the brake fluid pressure based on the second displacement processing value (emphasis added). The significant portion of the limitation is that the sensor value read by the second fluid pressure same sensor value (the same signal) as the sensor value read by the first fluid pressure unit. In other words, applicant is not claiming that there are two equal sensor values detected by two different controllers from two different sensor elements; applicant is claiming that there is a shared connection which provides the exact same signal to both controllers. The reason that this is significant is that error handling where two values are read by two controllers from two separate sensor elements is useful for diagnosing errors in one of the sensor elements, such as in at least [Nakaoka, 0126]. However, this is not the same as reading of one signal by two controllers from one sensor, as claimed by applicant, which applicant uses for diagnosing errors in one of the two controllers as opposed to a sensor. 
Nakaoka comes close to disclosing this, but the disclosed invention of Nakaoka is still directed to two separate sensor elements for two respective controllers, rather than a shared sensor element for both controllers (Nakaoka discloses, “The stroke sensor 124 comprises two sensor elements in its interior, a detection signal from one sensor element is outputted from the first output terminal Tout1, and a detection signal from the other sensor element is outputted from the second output terminal Tout2”. But applicant says that the same value is being read by both, so this actually isn’t the same things [See at least Nakaoka, 0122]. Nakaoka further accurately discloses that the error detection that can be determined by this is “a failure in the stroke sensor 124” [See at least Nakaoka, 0126]). If [Nakaoka, 0122], for example, disclosed a single sensor element shared by both controllers, then it would read on applicant’s claims. But because Nakaoka fails to do so, given the significantly different error detection possibilities that this distinction creates (error detection for the sensor in [Nakaoka, 0126] vs. error detection for a controller in the claimed invention), it would not have been [Nakaoka, 0122] to match the single-element sensor of applicant’s claimed invention. Despite its simplicity, this modification is far from trivial to one of ordinary skill in the art in terms of functionality.
Knechtges teaches a system wherein only one controller is present (See at least Fig. 1 in Knechtges), as opposed to two or more ECUs performing cross-checking of a stroke value, so Knechtges is not germane to this allowable subject matter.
For at least the above stated reasons, claims 6-7 are allowable over the prior art of record.

Regarding claims 11-12, these claims are allowable at least by virtue of their dependence from claims 6 and 7, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/             Examiner, Art Unit 3668                                                                                                                                                                                           /YAZAN A SOOFI/Primary Examiner, Art Unit 3668